 
DEBT FORGIVENESS AGREEMENT
 
This Debt Forgiveness Agreement (“Agreement”), is entered into effective
November 8, 2013, (the “Effective Date”) by and between Silver Horn Mining Ltd.,
a Delaware corporation (the “Company") and MJI Resource Management, an Arizona
corporation ("MJI"), in reference to the following:


WHEREAS, the Company is indebted to MJI in the amount of $1,264,253 (the
“Invoiced Debt”), and for any other debt incurred by the Company to MJI from the
period from January 1, 2011 through the Effective Date (the “Additional Debt
and, together with the Invoiced Debt, the “Debt”); and


WHEREAS, the Parties desire to restructure the terms of the Debt in order to, in
part, facilitate a financing being pursued by the Company (the “Financing”); and


WHEREAS, the Parties have determined to enter into this agreement whereby MJI
will forgive a portion of the Debt upon the terms outlined below; and
 
WHEREAS, the Company has determined that the forgiveness of the Debt is in the
best interest of Company.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
are hereby acknowledged, the parties agree as follows:


1. Debt Forgiveness. MJI hereby forgives the Debt upon the following terms:
 
a.  
MJI will forgive the Invoiced Debt less $175,000 (the “Residual Debt”), and the
Additional Debt in its entirety.  

 
b.  
The Residual Debt will be settled with MJI, at MJI’s sole option, as (i) a cash
payment to be paid upon closing of the Financing, (ii) conversion into the
applicable dollar amount of securities issued by the Company in the Financing
upon the same terms provided to the other investors in the Financing or (iii) a
combination of (i) and (ii).

 
2. Representations and Warranties of MJI. MJI hereby represents and warrants to
Company as follows:
 
a.  
Organization and Standing. MJI is a corporation duly organized, validly existing
and in good standing under the laws of the State of Arizona.

 
b.  
Authority. MJI has full legal capacity and authority to enter into this
Agreement and to perform the transactions contemplated herein. This Agreement is
the legal, valid and binding obligation of MJI and is enforceable in accordance
with its terms.

 
c.  
Litigation. There are no legal actions, suits, arbitration or other legal or
administrative proceedings or governmental investigations pending or
contemplated which would prevent entry into or enforcement of this Agreement.

 
d.  
No Conflicts.  MJI has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out its obligations hereunder.  No consent, approval or agreement of
any individual or entity is required to be obtained by MJI in connection with
the execution and performance of this Agreement or the execution and performance
by MJI of any agreements, instruments or other obligations entered into in
connection with this Agreement.  The execution and delivery of this Agreement by
MJI and the performance by MJI of its obligations hereunder in accordance with
the terms hereof: (i) will not require the consent of any third party or any
federal, state, local or foreign government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign under any statutes, laws,
ordinances, rules, regulations, orders, writs, injunctions, judgments, or
decrees (collectively, “Laws”); (ii) will not violate any Laws applicable to
MJI; and (iii) will not violate or breach any contractual obligation to which
MJI is a party.

 
 
 

--------------------------------------------------------------------------------

 
 
3. Representations and Warranties of the Company. The Company hereby represents
and warrants to MJI as follows:
 
a.  
Organization and Standing. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 
b.  
Authority. The Company has full legal capacity and authority to enter into this
Agreement and to perform the transactions contemplated herein. This Agreement is
the legal, valid and binding obligation of the Company and is enforceable in
accordance with its terms.

 
c.  
Litigation. There are no legal actions, suits, arbitration or other legal or
administrative proceedings or governmental investigations pending or
contemplated which would prevent entry into or enforcement of this Agreement.

 
d.  
No Conflicts.  The Company has the requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby and
otherwise to carry out its obligations hereunder.  No consent, approval or
agreement of any individual or entity is required to be obtained by MJI in
connection with the execution and performance of this Agreement or the execution
and performance by the Company of any agreements, instruments or other
obligations entered into in connection with this Agreement.  The execution and
delivery of this Agreement by the Company and the performance by the Company of
its obligations hereunder in accordance with the terms hereof: (i) will not
require the consent of any third party or any federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign under any Laws; (ii) will not violate any Laws applicable to the
Company; and (iii) will not violate or breach any contractual obligation to
which the Company is a party.

 
4. Survival of Representations and Warranties. Each party’s representations and
warranties shall survive after the conclusion of this Agreement. 
 
5. MJI Release and Non-Disparagement.  MJI does hereby release, cancel, forgive
and forever discharge the Company, each of its predecessors, parent
corporations, holding companies, subsidiaries, affiliates, divisions, heirs,
successors and assigns, and all of their officers, directors and employees, from
all actions, claims, demands damages, obligations, liabilities, controversies
and executions, of any kind or nature whatsoever, whether known or unknown,
whether suspect or not, which have arisen, or may have arisen, or shall arise
from the first day of the world, through and including the date hereof and each
day thereafter, and MJI does specially waive any claim or right to assert any
cause of action or alleged cause of action or claim or demand which has, through
oversight or error intentionally or unintentionally or through a mistake, been
omitted from this Agreement.  MJI agrees that it will not publicly or privately
disparage or criticize the Company, or any of its shareholders, directors,
officers, agents, attorneys or employees.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Company Release and Non-Disparagement.  The Company does hereby release,
cancel, forgive and forever discharge MJI, each of his agents, affiliates,
divisions, heirs, successors and assigns, and all of their officers, directors
and employees, from all actions, claims, demands damages, obligations,
liabilities, controversies and executions, of any kind or nature whatsoever,
whether known or unknown, whether suspect or not, which have arisen, or may have
arisen, or shall arise from the first day of the world, through and including
the date hereof and each day thereafter, and the Company does specially waive
any claim or right to assert any cause of action or alleged cause of action or
claim or demand which has, through oversight or error intentionally or
unintentionally or through a mistake, been omitted from this Agreement.  The
Company agrees that it will not publicly or privately disparage or criticize
MJI, or any of his affiliates, agents, attorneys or employees.
 
7. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.
 
8. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
9. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of New York without regard to the choice
of law principles thereof. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State of
New York for the adjudication of any dispute hereunder or in connection herewith
or therewith or with any transaction contemplated hereby or thereby, and hereby
irrevocably waives any objection that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  
 
[signature page follows immediately]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the parties hereto have executed this Agreement on the day
and year first written above.
 
 
                                       SILVER HORN MINING LTD.
 
                                       By: /s/ Andrew Uribe
                                       Name:  Andrew Uribe
                                       Title: Chief Executive Officer
 
 
                                       MJI RESOURCE MANAGEMENT
 
                                       By: /s/ John Eckersley
                                       Name: John Eckersley
                                       Title: Director
 
 
 
 
 
 